Caton, J. This judgment must be reversed, for the want of jurisdiction in the circuit court to enter it. The court could only acquire jurisdiction to enter up a judgment upon an award of arbitrators where the submission and award were in conformity to the statute which authorizes a judgment in such cases. Our statute provides for two cases only, where the court may render a judgment upon the award of arbitrators. In section one, chapter seven, R. S., it is provided that parties may, by an instrumentan writing, signed and sealed by them, and attested by at least one witness, submit to one or more arbitrators, any controversy existing between them, not in suit; and may in such submission, agree that the court may render a judgment upon the award made in pursuance of the submission. The second section provides for submitting to arbitration suits pending in court, and declares that thé court may at the instance of the parties to the suit, enter an order that the same shall be submitted to three arbitrators, to be named in the order. Upon the award of arbitrators, made in pursuance of such order, the court may enter up a ’judgment as upon the verdict of a jury. In these cases, and in these alone, has the court jurisdiction to enter up a final judgment upon an award of arbitrators. In all other cases of submission to arbitrators, the parties must be left to their common law remedies. In this case, the agreement of submission, after reciting that divers disputes had arisen between the parties, relative to a certain contract, a copy of which is attached to the agreement, and that certain suits, or controversies, arising out of or connected with alleged violations of the contract, which suits are named and decided in the recital, proceeds, “ Now, therefore, it is agreed between the said parties, that the said suits, and all and singular the matters and things pending between the parties in said suits, and properly and legitimately connected with them, or either of them, and also all matters and things in difference between the said parties arising out of and connected with said contract be, and the same are hereby, by the mutual agreement of the said parties, submitted,” &c. The agreement of submission was executed thus: — “ Wm. W. Low, John P. Chapin, by Wm. W. Low, Henby Nolte.” It is manifest at the first glance, that here is a submission not contemplated by either section of the statute above referred to. While the subject-matter of this submission is not of all matters in difference between the parties, it is of all matters in dispute growing out of or relating to a particular contract, whether involved in the several suits then pending, and which are expressly submitted, or other matters of dispute growing out of the contract. The subject-matter of the submission, then, is not such as is required by the first section of the statute, in order to give the court jurisdiction to render a judgment upon the award. That section says, it shall be “ controversies existing between them, not in suit.” Here at least a part of the controversies which were submitted, were in suit, as is shown by the agreement of submission. The intention of the legislature is as clearly manifested as it could be by language, not to allow suits which were pending in court to be submitted to arbitration by agreements out of court, under that first section, and which confers upon the court jurisdiction to enter judgments upon awards made in' pursuance of agreements of submission in pais. Where parties submit pending suits to arbitration, by agreements out of court, they are clearly not entitled to the benefits of the statute, but are left to their remedy independent of it. But even if the subject-matter of the submission were such as is contemplated by the statute, the form of the execution of the agreement of submission is not such as is required. It is not under seal, and has no subscribing witness, both of which are expressly required by the statute, and are thus made indispensable formalities, in order to give the court jurisdiction to enter judgment upon the award. We might as well be asked to dispense with a written agreement of submission altogether, as to dispense with the seal and attesting witness. The simple answer to all is, that the statute requires it, and that is the law of the case, and unless we would palpably and knowingly disregard the law, we must obey it. The want of compliance with the sec ond section of the act is, if possible, still more manifest. The subject-matter of the submission under that section is a suit pending in court, and nothing else; and the only mode of submission is, by a rule of the court, to be entered on the record. It is only where such a submission is made, that the court is empowered by the second section to enter any judgment on the award. Here the agreement of submission was made out of court, and, so far as this record shows, the first the court ever heard of it, was after the award was made, and when the motion was entered for the judgment. We are very clearly of opinion that the statute did not authorize this judgment, and that it must be reversed, and the party left to seek his remedy in another form, as he may be advised. Judgment reversed.